DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 2-3 and claim 6, line 4, the recitation of “at least one fixing member” lacks clear antecedent basis, since it is unclear if this refers to the claim 1 fixing member (4) or the specification/drawing disclosure of a different fixing member (121).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sun et al 2008/0121002 (hereinafter Sun).
Re Claim 1.
Sun discloses a deadbolt lock (Fig.1) comprising: a positioning member (23) mounted to a lock part (1); a protective member (21) having a recess formed in one side thereof (at 219,217), the protective member (21) mounted to the lock part (1), the protective member (21) mounted to a first side of the positioning member (23), a covered area formed between the positioning member (23) and the protective member (21); at least one fixing member (bosses 219) connected to the positioning member (at 234) and located within the covered area, and an outer cover (22) mounted to the protective member (21) and the positioning member (23).
Re Claim 3. 
Sun discloses the deadbolt lock as claimed in claim 1, wherein a mounting member (24) is connected to a second side of the positioning member (23) and is located opposite to the protective member (21), the mounting member (24) includes at least one positioning hole (under flange 246; para [0034]) through which the at least one fixing member (219) extends.
Re Claim 4. 
Sun discloses the deadbolt lock as claimed in claim 1, wherein the positioning member (23) includes a tubular portion (233), the protective member (21) includes a mounting hole (213), the lock part (1) extends through the mounting hole (213) and the tubular portion (233).


Sun discloses the deadbolt lock as claimed in claim 1, wherein the outer cover (22) includes a bore (223) through which the lock part (1) is received, a lip (224,225; Fig.4; para [0031]) extends inward and radially from an inner periphery of the bore, the lock part (1) includes a flange (at 11), a diameter of the flange is larger than an inner diameter of the lip and smaller than an inner diameter of the bore.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Schlage 4,073172 (hereinafter Schlage).
Re Claim 2. 
Sun discloses the deadbolt lock as claimed in claim 1, wherein the protective member (21) includes at least one connection portion (234) which is located corresponding to the at least one fixing member (219), but fails to teach wherein the positioning member (23), includes at least one connection hole (33) which is located corresponding to the at least one fixing member (22,23) the at least one fixing member is a bolt (23), the at least one connection portion and the at least one connection hole each are a threaded hole.
Schlage discloses a deadbolt lock (Fig.9) comprising a positioning member (27) and protective member (44) mounted together with at least one fixing member (46) wherein the positioning member (27), includes at least one connection hole (38) which is located corresponding to the at least one fixing member (46) the at least one fixing member is a bolt (46), the at least one connection portion (Unlabeled threaded screw holes to the side of mount hole 49 in Fig.9) and the at least one connection hole (38) each are a threaded hole.
It would have been obvious to one of ordinary skill in the art to modify the connection (219,234) between the protective member and positioning sleeve of Sun with threaded screws as taught by Schlage to be old and well known in assembling cylinder lock parts.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Allen 4,593,546 (hereinafter Allen).
Re Claim 5.
Sun discloses the deadbolt lock as claimed in claim 4, but fails to teach wherein the lock part (1) includes at least one positioning portion, the tubular portion (233) includes at least one fixing member which is located corresponding to the at least one positioning portion.
Allen discloses a deadbolt lock (Fig.1) wherein the lock part (14) includes at least one positioning portion (unlabeled bore to receive threaded set screw 30 in Fig.1), the tubular portion (12) includes at least one fixing member (30) which is located corresponding to the at least one positioning portion.
It would have been obvious to one of ordinary skill in the art to secure the mounting between the lock part (cylinder) and tubular portion (housing) of Sun with a threaded set screw as taught by Allen to be old and well known in assembling cylinder lock parts.
Re Claim 6. 

Re Claim 7.
Sun in view of Allen discloses the deadbolt lock as claimed in claim 5, wherein the lock part (14 Schlage) includes a lock cylinder which is not detached from the lock part, the lock cylinder is used to unlock the lock part.
Re Claim 8.
Sun discloses the deadbolt lock as claimed in claim 5, wherein the lock part (1) includes a lock cylinder (15) which is detachable from the lock part and includes a keyhole, the lock part (1) includes a receiving hole defined in a first end thereof (conventional Fig.2), the lock cylinder (15) is received in the receiving hole, the lock part includes a face hole formed in a second end of the lock part, the face hole is located corresponding to the keyhole (conventional Fig.1), an end cover (nut shown at 15 in Fig.2) is fixed to the first end of the lock part to position the lock cylinder in the receiving hole.
It would have been obvious to one of ordinary skill in the art to secure the detachable cylinder of Sun (as modified by Allen) with a conventional threaded end cover as taught by Sun to be old and well known in assembling cylinder lock parts.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Allen as applied to claim 8 above, and further in view of Mullich et al 4,489,576 (hereinafter Mullich).
Re Claim 9.

Mullich discloses a deadbolt lock comprising a lock part (29) and detachable cylinder 42 mounted to the lock part wherein the lock part includes at least one installation hole (74) which is a threaded hole, the end cover (70) includes at least one passage (70a,b), at least one fastening member (72) extends through the at least one passage and is connected to the at least one installation hole (74), the at least one fastening member is a bolt (72).
It would have been obvious to one of ordinary skill in the art to secure the detachable cylinder of Sun as modified by Allen with a conventional end plate and bolt fastener as taught by Mullich to be old and well known in assembling cylinder lock parts.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Lin 5,216,910 (hereinafter Lin).
Re Claim 11.
Sun discloses the deadbolt lock as claimed in claim 1 utilizing metal parts, but fails to teach wherein an anti-break member is located in the covered area and includes at least one slot which is located corresponding to the at least one fixing member.
Lin discloses a deadbolt lock assembly comprising anti-break members (6, 6’), as well as metal reinforcing member (3; col. 2, lines 32-35, 45-53).
It would have been obvious to one of ordinary skill in the art to modify the deadbolt lock assembly of Sun by additionally providing a metal anti-break member as taught by Lin and further providing said member in a location within the covered area with means for receiving the 
Re Claim 12. 
Sun as modified by Lin discloses the deadbolt lock as claimed in claim 11, wherein the anti-break member is a plastic member or a metal member (col. 2, lines 32-35, 45-53).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Huang 2005/0011240 (hereinafter Huang).

Re Claim 13. 
Sun discloses the deadbolt lock as claimed in claim 1, wherein the lock part (1) is connected to a latch part (not shown, but conventionally arranged with the spindle 13; para [0027-0028]) which is driven by the lock part (13), however, Sun fails to teach a escutcheon includes a driving member which is connected to the latch part and drives the latch part, the escutcheon includes a securing member which includes a restriction face and a contact portion protruding from the restriction face, the restriction face and the contact portion face the latch part, the securing member is connected to a disk which includes at least one restriction member extending from a first side thereof that faces the contact portion, the disk includes a protrusion extending from a second side thereof, the protrusion is located corresponding to the restriction face, when the disk is located at a first position, the at least one restriction member contacts the contact portion, and the protrusion protrudes beyond the escutcheon, when the disk is flipped to a second position, the protrusion contacts the restriction face, and the at least one restriction member protrudes beyond the escutcheon.
Huang discloses a deadbolt lock comprising a escutcheon (40; Figs. 7-8; paragraphs [0032-0033]) includes a driving member (50) which is connected to the latch part (12) and drives the latch part, the escutcheon includes a securing member (30) which includes a restriction face 
It would have been obvious to one of ordinary skill in the art to provide the deadbolt assembly of Sun with an escutcheon and driving member as taught by Huang to be well known in the lock art for providing enhanced security and adaptability in the lock assembly.
Re Claim 14.
Sun in view of Huang discloses the deadbolt lock as claimed in claim 13, wherein the at least one restriction member (83) is located in a ring-shaped arrangement (see Figs. 7-8), an outer diameter of the at least one restriction member is larger than that of the protrusion (81).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the deadbolt lock protective members with fixing members of US 5,216,920, 4,073,172, 7,389,660 and detachable cylinders with screws of US 4,489,576; also note the thumbturn escutcheon assembly of US 5,722,273, 2002/0096893.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675